Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to claim 1 have remedied the 112(b) antecedent basis issues. The previous rejection 112 rejections have been withdrawn; all pending claims are now in condition for allowance.
Regarding claim 1, the prior art fails to teach or disclose a recessed lighting fixture comprising:
a one-piece casing made of a fire-retardant material including:
 a peripheral wall having first and second longitudinal edges
a top wall that closes the peripheral wall at the first longitudinal edge thereof
 a peripheral flange extending outwardly from the peripheral wall near the second longitudinal edge thereof
at least two spring clips that are operatively secured to the one-piece casing
a flange fitting assembly with a ring portion having first and second longitudinal edges and being configured to be snugly mounted to the one-piece casing therein at the second longitudinal edge of the peripheral wall and an outer flange portion that extends outwardly from the ring portion 
a light-emitting diode (LED) assembly operatively mounted to one of the one-piece casing and flange fitting
	The closest prior art found was Dong US 2018/0266634 which disclose a downlight with a one piece casing having a peripheral wall with edges (see 103 Fig 2), a flange fasteners, but Dong fails to teach spring clip assembly having the ring portion with first and second longitudinal edges snugly mounted to the one-piece casing and the outer flange portion extending outwardly from the ring portion near the second longitudinal edge perpendicularly therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MASUDA ‘731 and WINTERS ‘421 disclose relevant recessed lights but lack the inventive features regarding the flange and flange-fitting components of claim 1.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875